Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 1 of 39

 

iN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF VIRGINIA

DANVILLE DIVISION
ELDRIDGE ROOSEVELT MEEKS, III, j
)
Plaintiff, }
)
V. )
) Case No.: 4:20-cv-00029
CITY OF DANVILLE, et al, )
)
Defendants. }
)
)
)
)

I, Bryan Chiles, being of legal age and under the penalties of perjury, state as follows:

1. | am a competent adult and have personal knowledge of the following facts or believe
them to be true based on information and belief. Facts about which I do not have personal
knowledge are of the type reasonably relied upon by experts in this field and have
probative value to me in rendering my opinions.

2. Attached isa true and accurate copy of my expert report in the above captioned litigation.

3. The report summarizes my analysis and findings and includes a Statement of my
opinions. The report also includes data and other information considered by me in
forming my opinions and sets out my qualifications (including my Curriculum Vitae).

4. My opinions are expressed to a reasonable, or higher, degree of professional certainty
and/or probability.
5. Iaffirm under the penalties of perjury that the foregoing statements are true and correct.

Bryan Chiles-—~~ Date

City2050
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 2 of 39 Pageid#: 258

FRCP 26(a)(2)(B)(iv) Witness's Qualifications Include

Iam a test engineering professional with an Associates of Science (AS) degree in Electronics.
i have invested over 20 years of my career in the testing and troubleshooting of electronic
devices in a variety of industries, including test equipment calibration and repair, industrial
power electronics, high power electrical distribution and conditioning, energy weapons,
cameras, radio frequency (RF) devices, and network information technology equipment
(ITE).

After spending 8 years in the calibration & repair and high-power electrical distribution and
conditioning industries, | began my career at Axon Enterprise, Inc. (Axon), (then TASER
International, Inc. (TASER)), in the summer of 2005 in the Research and Development (R&D}
department as an electronics technician. Within 1 year, | began to develop TASER’s
validation department, designing test methods and managing the validation testing
processes. This was a very unique position, as there were no generally accepted standards
for validating energy weapons at the time. Using my testing expertise and working closely
with the design engineers, I developed and executed the test plans and methods for TASER
energy weapons and Axon cameras. In the process of testing energy weapons and cameras,
I became intimately familiar with their operation, behavior, and capabilities,

Beginning in 2013, | assumed increased responsibilities and began conducting investigation
analysis of energy weapons and cameras involved in field use. Using my expertise in the
energy weapon and camera’s behavior and logging, I began to analyze specific incidents and
generate analysis and expert reports, explaining energy weapon functionality and logging in
reference to cases submitted to me.

I was promoted to TASER’s Technical Compliance Manager in 2014, where | continued
working in and managing the validation department and conducting investigation analysis,
and also assumed responsibilities for product compliance to domestic and international
technical standards and regulations (i.e. wireless and electromagnetic compatibility (EMC)
regulatory compliance, product safety, etc.). In 2016, my position was re-named Product
Compliance Manager (which was the same position as Technical Compliance Manager, but
with a clarified title), however I relinquished my validation responsibilities to concentrate
and focus solely on investigation analysis and product compliance.

In january 2020, I was promoted to Senior Investigations Engineer, where my sole focus is
conducting investigation analysis, expert services, and testimony, energy weapon/camera
forensic testing, and advanced level customer service. I have presented on energy Weapon
forensics at the AFTE (Association of Firearm and Tool Mark Examiners) Annual Training
Conference (May 2017 in Denver CO) as well as presenting on trial testimony at the Axon

 

’ See current Curriculum Vitae for further details and specifics. My curriculum vitae containing details of my
relevant formal education, training, experience, publications authored, and a listing of any cases in which
testimony (deposition and/or trial} as an expert has been taken is attached hereto and made an integral part
hereof.

Page Z

City2051
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 3 of 39 Pageid#: 259

Accelerate certification conferences {June 2017 and 2018) and the TASER Master Instructor
Schools in 2018 (Sanford, FL, Toronto ON, and Mesa AZ), as well as teaching the
interpretation of X2 and X26P energy weapon Pulse Graphs at the TASER Master Instructor
School (Sanford, FL 2018). I delivered 4 presentations at the Axon Accelerate 2018
conference June 5-7, 2018, including A Deep Dive into energy weapon Pulse Graphs, Drop
‘em, Soak ‘em- How we test our energy weapons, Understanding your energy weapon Data,
and Testifying on Axon Video Evidence.

Ihave personally deployed and discharged energy weapons, including the TASER M26, X26E,
C2 (a.k.a.- Bolt), Shockwave, X3, XREP, X2, X26P, Pulse, TASER 7, and experimental (in
development} energy weapons, hundreds to thousands of times, including deploying energy
weapon cartridges thousands of times. | have downloaded TASER energy weapons and
reviewed, analyzed, interpreted, and explained the data thousands of times. I have
personally operated, downloaded/uploaded, tested, and analyzed Axon BWCs and their
recorded videos thousands of times. I have also provided expert testimony on Axon BWCs or
TASER energy weapon technology in US federal, state, and foreign courts, as outlined in my
attached CV.

FRCP 26{a)(2}(B) (ii) case specific facts or data considered:

Meeks Complaint

X26P Event Log, generated May 29, 2018

Pulse Graph for Activation Seq #2

Corporal Hawkins BWC (2) Video 5-25-2018,.mp4
Officer Amos BWC Video 5-25-2018.mp4

Officer Pickrel BWC Video 5-25-2018.mp4

Officer Shively BWC Video 5-25-2018.mp4

Officer Walker BWC Video 5-25-2018.mp4

Officer Amos BWC Video 5-25-2018 _audio.mp4
vicsnap-2020-12-29-14h39m02s329.png

Officer Amos BWC Video 5-25-2018mp4_04-40-391.png
Officer Amos BWC Video 5-25-2018mp4_04-44-603.png
TASER_XZ6P_155_pulse_graphs.pdf (X26P pulse graph recreation)

*® ¢e¢e@e8e@@¢@ Gb ee ee le le

FRCP 26(a)}{2)(B)(ii) non-case specific facts or data considered (including referenced
documents/materials), also, these documents are the FRCP 26(a)(Z)(B)(iii) exhibits:

e TASER X2 energy weapon user manual (Revision G, February 2018)
TASER X2 Specification Sheet (Version 5.0, November 2017)
TASER Training, User Courses (Version 20.2, January 2018)

Page 3

City2052
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 4of 39 Pageid#: 260

Brief Background of Events

In the evening of May 25, 2018, officers with the Danville Police Department (DPD)
attempted to detain Mr. Meeks when he attempted to flee. A TASER X26P energy weapon
was deployed by an officer during the incident.

Brief Summary of Opinions

1. The X26P energy weapon experienced 1 minute and 18 seconds of positive clock drift
(running fast) on May 25, 2018.

2. The X26P energy weapon was trigger activated 1 time on May 25, 2018 at 23:21:48
EDT (clock drift corrected time).

3. The pulse graph for the trigger activation at 23:21:48 EDT indicates the X26P energy
weapon X13005R3K discharged into a high impedance load, typical of arcing in open
air for the first second, then could no longer discharge due to lack of electrical
connection for the final 4 seconds.

4, The video file, Officer Amos BWC Video 5-25-2018.mp4 captured the entire
deployment of the X26P energy weapon at close range.

5. The video file, Officer Amos BWC Video 5-25-2018.mp4 indicates the X26P energy
weapon was arcing in open air for the first second of the trigger activation, as
recorded between 04:40 and 04:41 of the video file.

6. The 5 video files recorded during Mr. Meeks’ arrest captured that both of the X26P
energy weapon’s cartridge probes were located on the ground away from Mr. Meeks
several minutes after the deployment.

7. Mr. Meeks was not affected at any time by the X26P energy weapon deployment
because of lack of a completed electrical circuit.

CFRCP 26{a)(Z)(B){vi) Compensation for Study/Testimony in the Case:
The expert compensation that is expected to be paid in this case to Axon is as follows:

1. Initial Retainer - $0
2. Report - $1,400.00
3. Testimony, On-Site Visit/Research, Extraordinary Services - $200 / hr

To date no invoice has been sent and no payment has been received for this report. No
compensation is contingent upon the outcome of this case or the opinions expressed.

Page 4

City2053
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page5of39 Pageid#: 261

REPORT AND PROFESSIONAL OPINIONS OF BRYAN CHILES
Axon Enterprise, Inc. (Axon)

Request and Scope of Work:

I was asked by the firm Daniel, Medley & Kirby, P.C. to conduct an analysis of the logs for the
X26P energy weapons with serial number X13005R3K (manufactured on May 9, 2017) and
video recorded from several Axon Body 2 body worn cameras (BWCs) in reference to the
incident on May 25, 2018 at approximately 23:20 Eastern Daylight Time (EDT). The analysis
of the X26P energy weapon logs and Axon Body 2 video files was performed at Axon’s
headquarters in Scottsdale, Arizona, from December 22-29, 2020.

1. X26P Energy Weapon Generally:

The TASER X26P energy weapon (first available in January 2013), pictured below in Figure
1-1, is a single-cartridge energy weapon in the Axon Smart Weapons line, available in black

 

  
    

 

 

or yellow.
Central Information
Display (CID}
= nw
Cenridge i Safety switch
Singis LASER ———-——_F \
9 _, / \
LED flashlight Tigger Performance Power
Magazine (PPR)
h | release button
ain. | i Performance Power
¢ ‘ al Magazine (PPM)
: (FP Shoe}
——
| Rear sight Power Accessory Interface

 

Figure 1-1 - X26P Energy Weapon Anatomy

Standard Cartridges: Like the X26E, the X26P energy weapon uses standard TASER energy
weapon cartridges, which are deployed by the electrical arc of the energy weapon when the
trigger is pulled.

Safety Switch: The X26P features an ambidextrous safety switch. When the safety switch is
placed in the up (ARMED) position, the weapon is ready to activate. The X26P will arm

Page 5

City2054
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 6 of 39 Pageid#: 262

anytime the safety switch is placed in the ARMED position, except when in Universal Serial
Bus (USB) mode. The X26P enters power-down mode when the safety switch is placed in the
down (SAFE) position.

Trigger: When the X26P is armed and the trigger is pulled, it will activate the high voltage
pulses, deploying a live cartridge in the cartridge bay, remaining active for 5 seconds at 19 +
1 pulses per second (pps). If the trigger is pulled and then released, after 5 seconds the high
voltage activation will stop. With a standard PPM battery pack, if the trigger is held beyond
5 seconds, the high voltage will remain active as long as the trigger is held or until the battery
is depleted, whichever occurs first. If the safety is placed in the down (SAFE) position during
any active cycle, the energy weapon will immediately end the discharge and turn off. Axon
also offers battery packs that limit each activation to 5 seconds, regardless of the trigger
being held (e.g,, Auto Shut-Down Performance Power Magazine (APPM) or eXtended Auto
Shut-Down Performance Power Magazine (XAPPM). The APPM gives an audible beeping
warning tone at the 4% second of the activation until the activation stops or the trigger is
released. With the APPM, another 5-second activation can only be initiated by pulling the

trigger again.

SPPM: The Signal Performance Power Magazine (SPPM) is a battery pack offered by Axon
that, when the energy weapon is armed, will send a wireless signal, allowing compatible
devices to perform a pre-programmed response (e.g., a configured Axon body worn camera
may automatically begin an event recording). The SPPM sends status information within the
signal, including when the energy weapon is armed, the energy weapon is armed for longer
than 10 seconds, and the trigger has been pressed (while armed).

Path Sense and “Skip Pulse”: Beginning in firmware version 04.032, when the X26P is
trigger activated it will pulse at 19 pulses per second (PPS). If the CEW senses at any time
that it cannot discharge due to a lack of electrical path (i.e.- a missed probe ona deployment),
it will automatically reduce the pulse rate to 8 PPS to reduce stress on the high voltage
components. If it senses a change in the path at any time and that it can discharge again, it
wil] automatically increase the pulse rate again to 19 PPS.

Menu and Selector Button: The X26P menu is used to read or change the LASER {Light
Amplification by Stimulated Emission of Radiation) and flashlight illumination settings. The
illumination menu can be selected by pressing the Selector Button onthe top of the weapon
while in safe mode. Note that the X26P can be armed with the safety switch and activated at
any time, even when the weapon is in the illumination settings. When the X26P is armed, the
Selector Button will put the weapon in “stealth” mode, which will dim the Central
Information Display (CID) and turn off the LASER and flashlight.

Trilogy Logs: The X26P records information into the Trilogy Logs, which consist of the Event
Log, the Pulse Logs, and the Engineering Logs.

Event Log: The Event Log is a recording of the date, time, and details of each event
Page 6

City2055
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 7 of 39 Pageid#: 263

that occurs with the X26P, including every time the weapon is armed, the trigger is
pulled, the illumination menu is accessed, the time is changed, the safety switch is
placed in the safe position, USB mode is entered, the firmware is updated, and more.
Relevant events also include the internal temperature of the weapon, the duration of
the event (rounded up to the nearest second), and the battery percentage remaining
at the time of the event. The Event Log will record approximately 16,000 entries
before it will “wrap” and begin to overwrite the oldest entries.

Pulse Logs: The Pulse Logs are a recording of every pulse that is generated by the
X26P. There are 3 measurements recorded for each pulse: (1) the voltage across the
stimulation capacitor; (2) the voltage across the arc capacitor; and (3) the charge
delivered from the X26P output. The Pulse Log is an allocated part of memory and
records each pulse from each activation, regardless of the duration of the activation.
Therefore, the amount of activations stored in the Pulse Log is variable and
dependent on the duration of the activations. Based on 5-second activations only, the
Pulse Log will store 422 activations before the memory fills up. Once the memory is
full it will delete the oldest sector of memory to free up space, which will delete the
oldest 40 (5-second) activations. However, based on specific usage, the number of
activations stored in the Pulse Log could be more or less.

Engineering Logs: The Engineering Logs are a recording of all activity in the X26P.
The Engineering Log records, along with a timestamp, every button push,
microprocessor command, circuit status, reported errors, faults and more. The
Engineering Logs are only accessible by Axon Engineering and are used for
troubleshooting purposes or acquiring deeper information about a specific activation
or incident.

Clock Drift: The internal Real Time Clock (RTC) of the X26P energy weapon is set at the
factory in reference to Universal Time Constant (UTC). Any conversions to local time are
calculated by Evidence Sync software and Axon Evidence (Evidence.com). Due to internal
component tolerances and environmental conditions, the internal clock of an X26P energy
weapon can drift up to + 2 minutes per month. The amount of drift observed in the Trilogy
Logs will vary depending on the physical tolerances of the energy weapon’s components,
remaining battery capacity, environmental conditions, and how long the energy weapon’s
RTC has been running since its last synchronization.

USB: The X26P is downloaded by connecting the energy weapon to a proprietary USB pack
that inserts into the energy weapon’s battery pack compartment. Once connected to US B, the
X26P will enter USB mode and the energy weapon's Trilogy Logs can be downloaded to a
local Personal Computer (PC) or network or uploaded ta Axon Evidence (Evidence.com}
using Evidence Sync™ software. USB made also allows the synchronization of the X26P clock,
firmware updates, and configuration setting.

Page 7

City2056
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 8 of 39 Pageid#: 264

Effectiveness: TASER energy weapons are designed to cause Neuromuscular Incapacitation
(NMI) when certain conditions are met. These required conditions include, but are not
limited to:

e There is a completed and maintained circuit between the electrodes (or probes) to
aliow electrical current to flow;

e There is sufficient spread, or distance, between the electrodes; and
There is sufficient motor-nerve mediated muscle mass between the electrodes.

When the X26P energy weapon is trigger activated and all required conditions are
simultaneously met, the subject will likely experience some degree of NMI, in which some of
his/her muscles will contract and the subject loses at least some volitional muscle control of
the affected muscles.

The effectiveness of an energy weapon to cause NMI is not always either 100% or 0%.
Depending upon, among other factors, the spread between the probes, location of the probes
on the subject’s body, clothing, movement, environmental factors, assuming there is a
completed circuit, the effective NMI on an energy weapon deployment varies with the
associated factors.?

Pulse Graphs: The Pulse Graphs available on Evidence.com are created from the Pulse Logs
in the energy weapon, which contain electrical information about every pulse that the energy
weapon discharges. Durations in the Event Log are rounded up to the second, while the
durations in the Pulse Graphs are accurate to 1 /10" (or 0.1) of a second.

The X26P records information in the Pulse Logs, which includes the (1) arc voltage, (2)
stimulation (stim) voltage, and (3) output charge.

e The arc voltage is the voltage across the arc capacitors in the X26P energy weapon’s
high voltage module. This voltage gives indication of what level the capacitors needed
to be in order to produce an electrical arc.

* The stim voltage is the voltage across the stimulation capacitor in the X26P energy
weapon's high voltage module. The stim voltage indicates the voltage that the
stimulation capacitor charged up to when an electrical pulse was generated.

* The output charge is the value of the charge (electrical current over time) measured
in microcoulombs (pC). One (1) Coulomb is equal to one (1) ampere over one (1)
second, so one (1) microcoulomb is equal to 0.000001 amperes per second.

The Arc and Stim voltages give an indication of the load impedance (high or low) and
whether the load was stable or not.

High Impedance Load: The load impedance can be high when the cartridge probes

 

 

2 Hol, Dawes D, Miner, J, Kunz 5, Nelson R, Sweeney J. Conducted electrical weapon incapacitation during a goal-directed task as
a function of probe spread, Forensic Sci Med Pathol. Apr 2012.
Page 8

City2057
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 9of 39 Pageid#: 265

Partially connect and arc through skin, drive-stun applications, or with probes
contacting a subject with high adipose fat tissue content.

Low Impedance Load: The load impedance can be low when arcing across the front
of the cartridge or cartridge bay, arcing in water, shorted across metal, or with probes
contacting a subject with low adipose fat tissue content.

The output charge indicates whether the capacitors discharged. Based on the extreme
variation of loads that the X26P output can arc across, the pulse graphs alone cannot
determine the exact situation of an energy weapon discharge, but rather can be combined
with other incident-specific information/reports to imply the type of load, if any, the X26P
energy weapon discharged into. The only definite indications the output charge can provide
is when no charge is delivered (0 microcoulombs) or if the charge is within specification
when the charge is delivered.

The X26P energy weapon uses Charge Metering to attempt to regulate the output charge to
a target level. When the X26P energy weapon is trigger activated, it charges the arc and
stimulation capacitors to a nominal voltage. When the capacitors are signaled to discharge,
the output charge is measured. If the charge is lower than the target value (high impedance
load), the charge voltage of the arc and stim capacitors is increased. If the charge is higher
than the target value, the charge voltage of the and arc and stim capacitors is lowered. The
charge is measured again on the next pulse and the voltage is again adjusted accordingly.
This algorithm is constantly metering and adjusting the output to keep the charge regulated.
If the load impedance is very high, resulting in a low charge, the arc and stim voltages are
increased up to a threshold value where it reaches the maximum voltage allowed for the
capacitors. The X26P energy weapon will continue at this maximum value until the charge
value is increased to the target value. Once the capacitors are at their maximum permitted
voltage, it is impossible to increase the charge unless the load impedance drops. If the load
impedance drops and the charge increases above the target value, the X26P energy weapon
will lower the charge voltage on the arc and stim Capacitors until the charge drops to the
target value.

Because the effectiveness of an energy weapon is dependent on a variety of factors, including,
among others, having a closed circuit, probe spread, and location of the probes, the Pulse
Logs alone do not indicate whether an activation was effective or not. The Pulse Logs alone
can only determine if there was potential for effectiveness, given the conditions for
effectiveness are met.

Although the Pulse Logs give confirmational indication of the type of load the energy weapon
discharged into (or did not discharge), the logs alone cannot indicate with certainty if a
trigger activation was initiated with a cartridge or not, nor can it indicate with certainty
whether a discharge was through probes of the cartridge or directly to the load in a drive-
(contact or touch) stun method.

Page 9

City2058
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 10 of 39 Pageid#: 266

2. Axon Body 2 Camera Generally

Function LED
i Operation LED

 

   

Top View
Recharging/Dateport Status LED
Data Transfer & Recharging
through PC Power Switch

[ed = On/ Buffering

    

 

Camera Lens ~©) f [pFunction Button
cae, OP Mute or add marker
Speakar
Battery LED -EVENT Button
Greer = 42% - 50075 Double Tap = Start Record
Yetow = 2078 ~ 40% Hold 3 Sec:= Stop Record
Red = Less Teac 20%
Micraphone F Battery Status Button
° : Push to Show Status of
Battery

 

 

 

Figure 2-1 - The Axon Body 2 Generaily

The Axon Body 2 camera is an on-officer video and audio recording system that can record
up to 1080p resolution. When powered on via the camera’s power slide switch, the system
boots up and enters “Buffering Mode,” where it begins buffering up to a configurable time
duration (30 seconds default) of video (no audio per default configuration) into memory.
When the camera’s event button is pressed twice, the system enters “Event Mode,” where it
begins recording video and audio {depending on audio’ settings) and gives an audible
(depending on the tone volume level) double-beep tone, as well as configurable haptic
(vibration) feedback. The device has 4 tone volume levels: mute, low, medium, and high. The
event tone is repeated every 2 minutes as long as the device remains in Event Mode. A
recording can also be started via a wireless interface by Axon’s connected devices, such as
Axon Signal Vehicle, Signal Performance Power Magazine for TASER energy weapons, Axon
Signal Sidearm, or Axon Fleet in-car cameras.

The Axon Body 2 camera will store approximately 64 GB of video data in non-volatile flash
memory. If there is an insufficient amount of memory to record a video file, the camera will
issue warning tones (3 fast beeps and 3 vibrations) and will not record the video. If memory
runs out of space while a video is in progress of being recorded, the camera will stop
recording the video.

Event Mode is stopped by either: (1) holding the camera’s event button down for at least 3
seconds (a temporary press of the button will not stop Event Mode); (2) powering off the
camera with the camera’s power slide switch; or (3) a depleted battery. An event cannot be

Page 10

City2059
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 11o0f39 Pageid#: 267

stopped via wireless interface.

The Axon Body 2 camera records video files in 30-minute Segments in MP4 format. The first
segment usually contains the configured pre-buffered video with no audio (default
configuration) for a maximum of 120 seconds (30 seconds default). If a recording is started
within the configured buffer time of powering on the system or within the buffer time after
an event ends, the buffer time will be less than the configured number of seconds, For
instance, if the buffer is configured for 30 seconds, but an event is Started 14 seconds after
powering on (or after an event is stopped), that event’s buffer will only be 14 seconds, not
the full 30 seconds. If an event is longer than 30 minutes, the video segments will be “spliced”
into a single file in MP4 format for up to a 4-hour video duration for easier viewing before it
is uploaded, Durations over 4 hours will be in separate MP4 files. The files are stored on the
BWC in an incrementing filename sequence (ie, E0001.MP4, E0002.MP4, etc.), but then are
renamed when downloaded to include the BWC’s serial number and the date & time that the
recording started.

Before being attached to an event recording, all buffer video is stored in volatile memory.
When the camera is powered off, the volatile memory is cleared and the buffer video that is
not attached to an event is lost. Buffer video cannot be recovered after it is over-written or
the camera is powered off.

The Axon Body 2 camera also records information into a log file for engineering
investigative, accountability, and audit tracking purposes. This file can only be accessed by
Axon; however, information from the file can be accessed in the device’s audit log on Axon’s
digital evidence management software, Axon Evidence (Evidence.com) (when uploaded in
Online mode). The log file contains various information, including the system status, battery
voltage, button presses, modes and faults. The log file is created with timestamps for each
log event entry. The timestamps in the log file are referenced to the time zone of the
computer in which they were translated with, but Evidence.com will convert the displayed
times (except for the video’s watermark timestamp) to the assigned user’s time zone when
displayed in an Audit Log.

The internal RTC of the Axon Body 2 camera is set at the factory to reference to Universal
Time Constant (UTC). Any conversions to local time are calculated by Evidence Sync
software, Axon Evidence (Evidence.com), Axon mobile apps, Axon Commander, or Axon
View XL. Due to electrical component tolerances and environmental conditions, the internal
RTC of the Axon Body 2 camera can havea free-running drift of up to + 1 minute per month.
The amount of drift observed in a recording will vary depending on the physical tolerances
of the camera's components, charge level of the battery, environmental conditions, and how
long the camera’s clock has been running since its last synchronization.

Files from the Axon Body 2 camera are downloaded using 3 methods: Evidence Sync
software, Axon Dock, or USB offload using Axon Commander. The Axon Body 2 camera is
configured at the factory for Offline or Online operation.

Page 11

City2060
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 12 of 39 Pageid#: 268

¢ In Offline Mode, the camera can be downloaded to a local drive or network. The files
are maintained by the user, as to downloading and/or deleting.

« In Online Mode, the camera can only be uploaded to the assigned evidence.com
account. Files are only deleted once successful upload to evidence.com is verified. An
Audit Trail is maintained to log all access to the files.

Unless placed in Stealth Mode, the Axon Body 2 camera gives audible and physical status
notifications to the user in the form of an audible beep and haptic vibration. The camera will
issue notifications in the following manners, depending on the operating mode or status:

 

 

 

 

 

 

 

 

 

 

 

. Hapuc Notification
Operating Mode Audio Notification (Vibration)
Powering on or off One beep Once
Recerding an event Two beeps (every 2 minutes) Twice {every 2 minutes)
Press the Battery button while | Two beeps Nene
the camera is recording
The device is ending an event | One tong beep Once, long-duration
and returning to BUFFERING
mode
The battery :s at 20 percent | Four quick beeps (every 5 | Fourtimes, quickly (every 5
capacity or lower smenutes) minutes)
The camera memory is full (the | Three beeps Three times
camera will not record)
The camera internal clock is | Five quick beeps {every 20] Five times, quickiy {every
not ser. Place in an Axon Bock seconds) 20 seconds}
or connect to thre Evidence
Sync applicat-on to correct this
issue.

 

 

In the factory default configuration, the Axon Body 2 BWC’s event recording contain a
“watermark” in the upper right-hand corner of the screen. The watermark contains the Axon
“delta” logo, the camera’s serial number, model “Axon Body 2,” and the running date and
time. The date and time are shown in reference to UTC, which is denoted by a “2” after the
running time (the “Z” stands for “Zulu” time - which is another name for UTC). The correct
local time of the video recording can be calculated by subtracting or adding the number of
hours the local time zone is from UTC. For example, in the State of Virginia during Daylight
Savings, the local time zone is 4 hours behind UTC, so you would subtract 4 hours from the
time displayed in the watermark to calculate the local time in Virginia at the timea recording.

3. Log Data Analysis for the X26P Energy Weapon:

Event Log:
The Event Log and the associated Pulse Graph for the X26P energy weapon X13005R3K were
sent to Axon on December 18, 2020 in a file named SKM_C36820121515250.pdf The file is 5

Page 12

City2061
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 13 of 39 Pageid#: 269

pages long and contains a printout of the evidence page for the X26P evidence titled “TASER
X26P CEW Log 2018-05-26 00” on Axon Evidence (3 pages, stamped CITY0005 to
CITY0007), the date-filtered Event Log from the X26P energy weapon (1 page stamped
CITY0032), and a Pulse Graph for the trigger activation of the X26P energy weapon that was
initiated at 23:23:06 on May 25, 2018 (1 page stamped CITY1773).

The Event Log indicates that after to the reported incident on May 25, 2018, the X26P energy
weapon's clack was synchronized the less than 1 hour after the incident (Seq #6). At that
time, the clock was recorded to be running 1 minute and 18 seconds fast {ahead). The most
accurate time of the events on May 25, 2018 is calculated by subtracting 1 minute and 18
seconds from the recorded times.

The event log indicates that the X26P energy weapon was trigger activated 1 time on May
25, 2018. The Event Log recorded the following events, including the clock drift corrected

 

 

 

 

 

 

 

times:
Table 3.1- Event Log Event + Clock Drift Correction
Recorded Time | Corrected Time Duration
ane (EDT) (EDT) eee (seconds)
1 5/25/2018 5/25/2018 Armed (Safety Off) NA
23:23:05 23:21:47
2 5/25/2018 5/25/2018 Trigger 5
23:23:06 23:21:48
3 5/25/2018 5/25/2018 Safe 35
23:23:40 23:22:22
4 5/25/2018 5/25/2018 SPPM EOT NA
23:23:45 23:22:27
5 5/26/2018 _ 5/26/2018 USB Connect NA
0:10:24 0:09:06
6 5/26/2018 5/26/2018 Time NA
0:10:56 0:09:38 synchronization

 

 

 

 

 

 

The Event Log indicates that at the time the Event Lo

g Teport was generated (May 29, 2018),

 

the X26P energy weapon was running firmware version 04.032.

Pulse Graph:

The time displayed in the Pulse Graph below is referenced to EDT. Based on the above Event
Log entries and Pulse Graph information, details of the X26P energy weapon’s activation on
May 25, 2018, and the associated Pulse Graph, are below (the time in the graph and the times
described below do not include clock drift compensation):

Page 13

City2062
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 14o0f39 Pageid#: 270

Activation Sequence #2

The X26P energy weapon was armed on May 25, 2018 at 23:23:05 EDT by the safety switch
as indicated on Seq 1. One (1) second later, the X26P ehergy weapon was activated via the
trigger switch at 23:23:06 EDT as indicated on Seq 2. The graph below indicates that the
energy weapon was active for 5 seconds. The X26P had an output charge that varied from
approximately 20 to 50 uC, and an average capacitor charge voltage of approximately 950
volts on the Arc Capacitor, and 2,900 to 3,100 V on the Stimulation Capacitor. The graph
indicates the X26P discharged into a high impedance load, typical of arcing a long distance
in air (i.e. as in arcing from wire to wire) or discharging into tissue with very high resistance
for 1 second, then changed to not being able to discharge due to a lack of electrical connection
for the last 4 seconds. The X26P was placed in Safe mode at 23:23:40 EDT via the safety
switch, as indicated on Seq 3, then the SPPM ended its wireless broadcast at 23:23:45 EDT,

as indicated on Seq 4.
Pulse Log Graph
2 ee ni seca va ee ee eis eer
Cartridge 1 ‘Dete Time: 25 May 2018 23:23:08 :
s Are » Sim ° «6Ghange
4000 7 “7 —_ ae — at Se nem ea I FA ar ote “eT |

H : : ; i =
Z sooo | " sgpranastiaaaeate MARTY hea Rea MER ei, = | 180 e |
si | : 2 : :

$ 2000 J ; ae = tenes : 100 8

i : (o£

i 1e00 -_ HTN eve seuNi TeKereWeNAgeve chataabWebeceve “ 50 -
é fore ; . &
0 nppinennd ete oe mcr yall lr ea BH pe en ED aap ld: gr poles pans come yt § |

O 1 2 3 4 4

Tins [seconds]

Table indicates ofthe vasured Inside the Electrical
| “We cr sc eanrr ee pg Stee ta rn

SET mame 2a ere

 

Figure 3-1 - Activation Sequence 2

4. Body Worn Video Analysis & The Significance of Sound:

Five (5) video files that were recorded via Axon Body 2 cameras during the incident on May
25, 2018 were reviewed to determine if there was an electrical connection to Mr. Meeks in
the first second of the X26P energy weapon activation.

The Significance of Sound: The audible sound that an X26P energy weapon makes during
a deployment will vary depending on whether there is a probe connection to tissue or not 3,

 

3 M. Kroll, "Significance of Sound During CEW Application," Technical Report, Pp. 1-3, 2013. DO! 19.13140/RG,2.1.2262.9995,
Page 14

City2063
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 15 of 39 Pageid#: 271

and where the wires are situated during the activation cycle.

When the X26P energy weapon is discharging through an arc (which occurs when the high
voltage ionizes the air molecules and makes a conductive path), it makes a loud “clacking”
sound (approximately 80 dBA at 1 meter). However, when the electricity is discharging
through the probes into conductive tissue, the high voltage arcing is not generated, and the
sound is significantly less loud (approximately 50 dBA) and can be described as a soft
“ticking” sound.

Another situation that occurs with a soft “ticking” sound generated is when an energy
weapon is deployed, but the probes do not hit a conductive target, and the wires end up
laying on top of each other or very close together. In this situation, the wires being close
together create a pseudo capacitor that absorbs and dissipates energy, however since there
is no electrical connection at the probe, the weapon cannot discharge. Because the weapon
cannot discharge and there is no arcing, this also results in a soft “ticking” sound rather than
the loud “clacking” of the high voltage arc.

Consistent with the pulse graph showing there was not an electrical connection to Mr. Meeks,
all 5 video recordings captured when both probes from the X26P energy weapon were
located on the ground at 23:29 EDT, although one probe appeared to have red material on
the barb, which could have come from Mr. Meeks’ red shirt. None of the videos capture the
probe locations at the time of the cartridge deployment and for the first second of the
activation. For this, the audio of the deployment is the best evidence to analyze on whether
there was an electrical connection to Mr. Meeks or not.

Deployment Sound: Only one of the 5 video files captured the X26P energy weapon
deployment at close enough range to clearly capture the sound of the entire activation;
Officer Amos BWC Video 5-25-2018.mp4. The deployment of the cartridge (the trigger pull)
is initiated 4 minutes and 40 seconds into the video file. After the “pop” sound of the cartridge
deployment, there is one second of “clacking” sound consistent with the X26P arcing in air,
indicating there was no electrical connection in the first second of the activation, After 1
second, there is a soft “ticking” sound consistent with the pulse graph’s indication that there
was no discharge and the wires being deployed from the cartridge, causing capacitive
coupling, and consistent with both probes being located on the ground rather than
embedded in Mr. Meeks’ skin.

The “clacking” sound between 04:40 and 04:41 in the video and the soft ticking sound
between 04:41 and 04:45 of the video were analyzed using Sonic Visualizer version 4.2 to
give a visual display of the sound profile. The “clacking” sound in the first second of the video
is consistent with an energy weapon arcing in open air.

Page 15

City2064
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 16 of 39 Pageid#: 272

 

 

Seam sen
Figure 4-1 - "Clacking” sound captured at 04:40,391

"thes ’ re ' ube

    
 
 

1
t
r
|
!
!

   

 

 

    

SELES Re SERS BERS LERLES RBS bE EE Be

SESeee

a
as

 

 

 

3 <!
2cftsarantreremte, Feta ate

 

Tine 0 00 A782 (atin 0208)

Figure 4-2- “Ticking” sound captured at 04:44.603 ~~"

5. Pulse Graph Re-creation:

For clearer demonstration, the scenario of an X26P energy weapon deployment missing a

conductive target was re-created ina laboratory by intentionally missing the conductive area

of a practice target. The pulse graph of the deployment was downloaded (see Figure 5-2
Page 16

City2065
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 17 of 39 Pageid#: 273

below) and analyzed. The pulse graph of the missed deployment in the lab is strikingly
similar to the pulse graph of the X26P energy weapon deployment toward Mr. Meeks on May
25, 2018, in which it shows initial arcing for the majority of the first second followed by no
electrical connection due to lack of connection and the wires settling on the ground.

   

Figure 5-1 - Missed Probe Re-creation

 

 

 

 

 

Cartridge 1 jDate Tina: 23 Dac 2020 12:31.31
4000 = Are = Stim « Chame
z r : ataas, s 450 z
S sono fot ga TON lls § OG nth RN hs Ain ih sah UD to 5 e
& tL og 3
3 2000 + 105 £
j ie £
& 1000 £- goat POON od eed anes eEe enc eee Ee eeNReweneT eg aaneee + 50 5
é L
a ie aap soh a pase n ean fmpsamy et fanny a pnegeen| Lo
o 1 2 3 4 §
Time [saconds]
Table Indiestes output voltage of the oapeciter(s} measured Inside the Conducted Electrical Weapon,
Table does net retiect actual veitage or charge deliverad Inte target.

 

 

 

Figure 5-2 - Missed Probe Pulse Graph

6. Conclusion and opinions:

Based on my training, experience and education, and consideration of the physical and
documentary evidence presented, research, investigations, related testing and findings, I
have the following opinions, all to a reasonable, or higher, degree of professional and
scientific certainty and/or probability:

Page 17

City2066
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 18 of 39 Pageid#: 274

1. The X26P energy weapon experienced 1 minute and 18 seconds of positive clock drift
(running fast) on May 25, 2018.

2. The X26P energy weapon was trigger activated 1 time on May 25, 2018 at 23:21:48 EDT
(clock drift corrected time).

3. The pulse graph for the trigger activation at 23:21:48 EDT indicates the X26P energy
weapon X13005R3K discharged into a high impedance load, typical of arcing in open air
for the first second, then could no longer discharge due to lack of electrical connection
for the final 4 seconds.

4, The video file, Officer Amos BWC Video 5-25 -2018.mp4 captured the entire deployment of
the X26P energy weapon at close range.

5. The video file, Officer Amos BWC Video 5-25-201 & mp4 indicates the X26P energy weapon
was arcing in open air for the first second of the trigger activation, as recorded between
04:40 and 04:41 of the video file.

6. The 5 video files recorded during Mr. Meeks’ arrest captured that both of the X26P energy
weapon’s cartridge probes were located on the ground away from Mr. Meeks several
minutes after the deployment.

7. Mr. Meeks was not affected at any time by the X26P energy weapon deployment because
of lack of a completed electrical circuit.

General Commenits:

Report Focus - This report is focused solely on the incident captioned and related concerns
and/or issues.

This Case Specific Limitation - Any actions, Statements, writings, this report, information,
any testimony, etc. are specifically limited to this case.

Expert Capacity ~ This report and any subsequent reports, testimony, opinions, etc. are
within my capacity as a Technical Compliance Manager for Axon Enterprise, Inc. (Axon), a
Delaware corporation, with its principal place of business in Scottsdale, Arizona.

Right to Amend - The opinions in this report are living opinions. That is, should additional
discovery material be received, and/or additional research be completed, and then
reviewed, these opinions may be altered and/or reinforced depending upon what
information is obtained, reviewed, considered, and/or studied.

Further Development ~ The opinions expressed in this report are not necessarily final in
nature. Rather, they are listed to comply with current report requests. Each opinion may be
further developed through research, investigation, during deposition, and/or trial
testimony.

Specific References - Some of the opinions in this report may list specific references to

some of the documents reviewed and/or considered or specific references, These listings are
Page 18

City2067
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 19 of 39 Pageid#: 275

not intended to be all inclusive. J specifically reserve the right to supplement the support for
each of the opinions in this report.

Newly Identified Issues - If new issues are opined, identified, and/or developed
subsequent to submission of this report, I reserve the right to supplement this report.

Degree of Certainty - All opinions stated in this report are in direct regard to the case
captioned, and the underlying incident or events leading to this case, and are expressed to a
reasonable, or higher, degree of professional certainty and/or probability.

Credibility Determinations - Credibility determinations are solely and exclusively within
the province of the trier of fact.

This report is based on information that is known to me at the present time. I may therefore
be apprised of additional information which may cause revision or supplementation of this
report, and I expressly reserve the right to do so. In addition, I reserve the right to revise and
supplement this report based upon information that may hereafter be provided to me, or
which becomes available to me through continued investigation research or study.

I reserve the right to revise and supplement this report in order to clarify, add, or complete
questions or statements at deposition, or at the request of counsel for clarification,
organization or completeness of any matters pertaining to this investigation or report.

The opinions provided in this case were developed based upon my education, training,
experience, and specialized knowledge.

FRCP 26(a)(2)(B)(v) Prior Expert Testimony - I have testified as an expert at trial or by
deposition within the jast four years in the following cases:

Refugio Nieto and Elvira Nieto v. City and County of San Francisco, United States District Court
for the Northern District of California, Civil Action No. C14-03823-NC

* Deposition on September 28, 2015 in Phoenix, AZ

* Trial Testimony on March 7, 2016 in San Francisco, CA

Commonwealth of Pennsylvania v. Lisa Joellen Mearkle, Dauphin County Court of Common
Pleas, Criminal Docket CP-22-CR-0002379-2015
¢ Trial Testimony on November 3, 2015 in Harrisburg, PA

Catrice Pierre, et al v. Lee Hardy, et al, U.S. District Court, Eastern District of Louisiana, Civil

Action No. 12-1891
¢ Deposition via telephone on December 21, 2015 from Scottsdale, AZ, both Parties

counsel in Metairie, LA
e Trial Testimony on September 13, 2016 in New Orleans, LA.

Page 19

City2068
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 20 of 39 Pageid#: 276

International Brotherhood of Police Officers, Local 537 - Jonathan Adams v. City of Pueblo, CO,
Arbitration Tribunals of the American Arbitration Association, Case No. 01-15-0005-0390
e Arbitration Testimony on March 23, 2016 in Pueblo, CO

The State of North Carolina v. Bryon Vassey., State of North Carolina, County of Brunswick, In
the General Court of Justice, Superior Court Division, Case No. 14-CRS-000247
¢ Trial Testimony on April 28, 2016 in Bolivia, NC

The State of California v. ignacio Canela, Superior Court of California, County of San Diego,
Central Division, Case No. SCD251838
¢ Trial Testimony on May 23, 2016 in San Diego, CA

Robert Jackson II v County of San Bernardino, et al, United States District Court, Central
District of California, Case No. EDCV 13-01650 JGB (DTB)
e Deposition via Telephone on May 25, 2016 in Scottsdale AZ, both parties counsel in
Woodland Hills, CA
® Trial Testimony on July 14, 2016 in Riverside, CA

The Commonwealth of Virginia v. Stephen Rankin., Portsmouth Circuit Court, Case No, 15-
1398
© Trial Testimony on July 29, 2016 in Portsmouth, VA

The State of South Carolina v. Michael Slager., Charleston County Judicial Center, Case No.
09C-0303420
e Trial Testimony on November 7, 2016 in Charleston, SC

The State of Georgia vs. Marcus Eberhart and Howard Weems, Fulton County Superior Court,
Criminal Division, Case No. 15SC136846
* Trial Testimony on December 9, 2016 in Atlanta, GA

Travis Hermiz vs. City of Royal Oak Police Chief, Budzynowski, Wern, et al, United States District
Court, Eastern District of Michigan, Southern Division, Case No. 16-11214
¢ Trial Testimony on September 26, 2017 in Detroit, MI

Shainie Lindsey, et al. vs. City of Pasadena, et al, United States District Court, Central District
of California, Case No. 16-CV-8602-S/O(RAOx)
¢ Deposition Testimony via telephone on November 29 & 30, 2017 in Scottsdale, AZ

Allan F. White, et al. vs. Bradley County, et al, United States District Court, Eastern District of
Tennessee, Case No. 1:16-CV-322
e Deposition Testimony via telephone on December 5, 2017 in Scottsdale, AZ

Page 20

City2069
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 21 of 39 Pageid#: 277

April Damiani, vs. Michael Allen, et al, United States District Court, Southern District of
Indiana, New Albany Division, Case No. 4:16-cv-53-RLY-TAB
e Deposition Testimony via telephone on February 5, 2018 in Scottsdale, AZ

Hererra vs. The State of Arizona, et al, United States District Court, District of Arizona, Case
No. CV14-2278
® Trial Testimony on September 18, 2018 in Tucson, AZ

Kitchen vs. Tegtmeier, et al, United States District Court, Northern District of fllinois, Eastern
Division, Case No. 1:15-cv-06781
e Trial Testimony on October 17, 2018 in Chicago, IL

Inquest in the Death of Josh Pitt, In the Bedfordshire & Luton Coroner’s Service, Luton, United
Kingdom
© Inquest Expert Testimony on January 16, 2019 in Luton, England, UK

Aguilar -v- LAPD, United States District Court, Central District of California, Case No. 2:17-cy-
04382
© Trial Testimony on May 1, 2019 in Los Angeles, CA

Grand Jury Investigation, Circuit Court of the Second Judicial Circuit in and for Franklin
County Florida, Case No. 2019-002726
* Grand Jury Testimony on July 11, 2019 in Apalachicola, FL

Commonwealth of VA -v- Douglas Johnson, Circuit Court of the State of Virginia, in the Circuit
Court of the Twentieth Judicial Circuit, Case No. CR00032244
¢ Trial Testimony on August 22, 2019 in Leesburg, VA

The State of Florida -v- Nikolas Cruz, Circuit Court of the 17% Judicial Circuit, in and for
Broward County, Florida, Case No. 18014129CF10A
* Deposition Testimony on October 4, 2019 in Scottsdale, AZ (via Zoom video
stream/telephone)

Rakeyia Scott -v- The City of Charlotte, In the General Court of Justice, State of North Carolina,
County of Mecklenburg, Superior Court Division, Case No. 18-cvs-16700
¢ Deposition Testimony on November 8, 2019 in Scottsdale, AZ

The State of Oklahoma -v- Byron James Shepard, In the District Court of the Twenty-Third
Judicial District of the State of Oklahoma Sitting in and for Pottawatomie County, Case No.
CF-2017-176

e Trial Testimony on November 21, 2019 in Shawnee, OK

Page 21

Gity2070
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 22 of 39 Pageid#: 278

Frazier -v- Erik Miller, Montana Third Judicial District Court, Powell County, Case No. DV-17-

97
e Trial Testimony on December 5, 2019 in Deer Lodge, MT

Sneed -v- Michael, et al, In the Circuit Court of Jackson County, State of Missouri, Case No.

1816-CV-25106
e Deposition Testimony on January 15, 2020 in Phoenix, AZ

April Damiani, vs, Michael Allen, et al, United States District Court, Southern District of
Indiana, New Albany Division, Case No. 4:16-cv-53-RLY-TAB
® Trial Testimony on January 24, 2020 in Evansville, IN

Whobrey -v- City of Danville, United States District Court, Central District of Illinois, Urbana
Division, Case No. 19-cv-2074
¢ Deposition Testimony on May 5, 2020 in Scottsdale, AZ (via online video stream)

Henderson -v- City of Torrance, United States District Court, Central] District of California, Case

No. 2:18-cv-03918-MWF-Ex
e Deposition Testimony on June 8, 2020 in Fountain Hills, AZ (via online video stream)

Grand jury Hearing, Circuit Court of the Second Judicial Circuit in and for Leon County
Florida, Case No 2020-00043446.
¢ Grand Jury Testimony on September 3, 2020 in Tallahassee, FL (via video stream from

Scottsdale AZ)

Grand Jury Hearing, Office of the District Attorney, Westchester County, NY, Case No HB20-

074.
* Grand Jury Testimony on October 28, 2020 in Westchester, NY (via video stream from

Scottsdale AZ)
Adkins -v- Roberts, United States District Court, Northern District of Florida, Panama City

Division, Case No. 5:18-cv-271-MCR/MJE.
* Deposition Testimony on December 1, 2020 in Tallahassee, FL (via video stream from

Scottsdale AZ)

Page 22

City2071
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 23 of 39 Pageid#: 279

Curriculum Vitae

Bryan D. Chiles
17800 N. 85% Street
Scottsdale, AZ $5255

behiles@axon.com

SUMMARY

Over 15 years of Research & Development, Validation testing, Compliance Engineering, and
forensic testing and analysis for Axon Enterprise, Inc (formerly TASER International, Inc.).
Over 18 years in the electrical, mechanical, and environmental testing. Over 20 years in the
electronics and test equipment industry,

EXPERIENCE
2005-Present Axon Enterprise, Inc.
Scottsdale, AZ
2019 ~ Present Sr, Investigations Engineer
2014-2019 Product Compliance Manager
2013 - 2014 Technical Forensics Specialist
2011 - 2014 Validation Test Manager
2006 — 2011 Validation Test Supervisor
2005 - 2006 Research & Development Technician

As the Sr. Investigations Engineer, I report to the Vice President and
Associate General Counsel and have the responsibility to: manage and
conduct investigations for Axon customers, attorneys, or civilians. | design
and conduct investigative tests and processes, including research and
scenario-based tests, determining the highest forensic value of data and
physical evidence relating to TASER Conducted Energy Weapons (CEWs) and

formal investigation, interpret downloaded data, and submit the results to
the requesting party in a formal report format, or via phone, email, or in
person. | also author expert reports for customers and/or their representing
attorneys and, upon request, appear in a court of law as an expert witness for
federal, state, local, and foreign courts. My areas of expertise are CEW
operation and data recording, CEW data downloading and interpretation,
CEW data evidence recovery, Axon video and sensor product operation and
recording, Axon body worn camera (BWC) downloading/uploading, log
analysis, and video recovery.

Updated December 2, 2020 Page 1

 
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 24 of 39 Pageid#: 280

| have appeared in United States Federal and State Courts, and international
court, and have been accepted as an expert witness pertaining to the
technical aspects of the TASER M26C CEW, TASER M26 CEW, TASER X26E
CEW, X2 CEW, X26P CEW, TASER CAM recorder, TASER CAM-HD recorder,
Axon Body 1, Axon Flex 1, and Axon Body 2 BWC operation and recordings to
device memory.

I have written over 400 analysis reports regarding the data analysis of Axon
CEWs, cameras, and software.

I continue to be responsible for authoring and maintaining TASER brand
product test standards and managing third party laboratory certifications to
those standards.

As the Product Compliance Manager, I reported to the Vice President and
Associate General Counsel and had the responsibility to: ensure that TASER
brand and Axon products complied with U.S. and international Standards
and regulations regarding radio frequencies, Bluetooth, Wi-Fi, LTE, and
other wireless standards and regulations, product Safety and various other
product related standards; and coordinated approval for use of Axon's
products in foreign countries. I was also responsible for third party
laboratory certifications to TASER brand product test standards. | also
continued to retain the duties of the Technical Forensic Specialist. | was also
a volunteer member of the Axon Emergency Response Team and Critical
Event Response Team,

As the Technical Compliance Manager, | reported to the Quality Manager and
had the responsibility to: ensure that TASER brand and Axon products
comply with U.S. and international Standards and regulations regarding radio
frequencies, Bluetooth, Wi-fi, and other wireless standards and regulations;
and coordinate approval for use of Axon’s Wireless products in foreign
countries. I was also responsible for third party laboratory certifications to
TASER brand product test standards. | continued to retain the duties of the
Technical Forensic Specialist and Validation Test Manager.

Technical Forensics Specialist

As the Technical Forensics Specialist, | reported to the Vice President and
Associate General Counsel. analyzed technical investigative evidence for
Axon’s Technical Services Department. Using test equipment and software
tools, | determined all possible means to download devices submitted to
Axon by customers and/or their representing attorneys for formal
investigation, interpret downloaded data, and submit the results to the
requesting party in a formal report format, or via phone, email, or in person. |
also write expert reports for customers and/or their representing attorneys

Updated December 2, 2020 Page 2
id#: 281
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 25 of 39 Pageid#

As the Validation Test Manager, I reported to the Quality Manager. I was
responsible for the Validation Test Team's performance and activities. } was
responsible for the electrical, firmware, software, mechanical,
environmental, and compliance testing of Axon’s products, I was a member

Axon products had been tested and released to production:
TASER® X26E™ Firmware V18, 19, 20, 21, 22, and 24

TASER X26 Dataport™ Software v16, v17, v17.9, and v17.9,4
TASER CAM™ recorder

TASER CAM Download software v2.0 and v2.4

TASER C2™ conducted electrical weapon (CEW) and firmware
TASER C2 Cartridge

TASER XREP™ CEW and firmware release

TASER Shockwave™

TASER X3™ CEW and all firmware releases

Axon™ PRO recorder and all firmware releases

EVIDENCE Sync™ Software v1.28, v1.29, v1.30, v1.31, v2.08.5,
v2.08.13, v2.09, v2.9.2, and v3.12,41

TASER Smart™ Cartridge

TASER Protector™ safe driver system

TASER X2™ CEW and all firmware releases

TASER CAM HD recorder and all firmware releases

Axon Flex™ recorder and all firmware releases

Axon ETM™ (Evidence Transfer Manager) and all firmware releases.
TASER CAM (Gen 2) and ali firmware releases

TASER X26P™ CEW and all firmware releases

Axon Body™ recorder and firmware release

Axon Mohile apps for iOS and Android mobile devices

Axon EVIDENCE Mobile apps for i0S and Android mobile devices

I developed and wrote the TASER Certified Specification Test Procedures for
the X26E, M26, X2, and X26P CEWs. I had trained and/or certified
£overnment personnel in testing the X26E CEWs to published specification
using the TASER Certified Specification Test Procedure. | developed and

wrote test plans and specifications for each product validation test Sequence
and ensured the tests were carried out thoroughly, I was also responsible to

Updated December 2, 2020 Page 3
id#: 282
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 26 of 39 Pageid#

ensure products were in compliance with USA, Canada, and European Union
rules and regulations regarding Electro-Magnetic Compliance (EMC} to
United States, Canada, and European standards & directives (FCC, ISED, and
CE). I was also responsible for performing product analysis and downloads
for Axon’s customers in relation to various legal investigations and writing

2001 - 2005 MGE UPS Systems
Costa Mesa, CA

2001 - 2003 R&D Test Technician
2003 - 2005 Test Engineer 1

prototypes to the industrial model. Products that ] tested included 120 volt (Vv)
Single phase UPS systems, 208 V 3 phase UPS Systems, and 480 V 3 phase UPS
systems up to 800 kVA output, and up to 600 ampere Static Transfer Switch
systems. I also assisted in compliance testing for Underwriters Laboratories®
and compliance testing for United States and Canada EMC rules and
regulations (FCC and ISED).

1997 - 2001 US Calibration (formerly Educational Services)
Irvine, CA

1997 ~ 2001 Calibration and Repair Technician

Updated December 2, 2020 Page 4
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 27 of 39 Pageid#: 283

E

DeVRY University, Pomona, CA

A. in Electronics, 1998 (With Honors graduate)

Irvine Valley College, Irvine, CA

General credits 1999 - 2000

Saddleback College, Mission Viejo, CA

General credits 2000 - 2002

TRAINING

Axon Enterprise, Inc.

* e+ ee eaweea

Certified TASER Instructor- TASER 2005

Statistics and Analysis- Arizona State University 2010

Six Sigma LEAN Training- Arizona State University 2010

Leadership Training ~ TASER 2012

“7 Habits” Management Training- Franklin Covey 2015

Evidence Handling & Chain of Custody- TASER 2015

Bio-electricity by Dr. Mark Kroll, Dr. Dorin Panescue, Dr. Jim Sweeney, TASER 2016
Gallup Strengths Builders training- Axon 2018

Transport of Dangerous Goods, DOT, IATA, IMDG - Axon 2019

Level 4 CIS Security Training, CJIS 2019

Nationai Instruments

LabView Programming 2006

Fred Pryor, inc.

Advanced Microsoft Excel 2002

SPEAKING ENGAGEMENTS

“CEW Forensics”- Presenter at the AF.T.E. Annual Training Conference, May 2017
“Testifying” - Co-presenter at the Axon Accelerate Certification Conference, June
2017

“Testifying on Video Admission’ — Co-presenter at the Axon Certification Conference,
December 2017

“Testifying on CEW Logs & Video” - Co-presenter at TASER Master Instructor School,
Sanford FL, March 2018

“Pulse Graphs Analysis” — Co-presenter at TASER Master Instructor School, Sanford
FL, March 2018

“Testifying on CEW Logs & Video” - Co-presenter at TASER Master Instructor School,
Toronto ON, May 2018

“Deep Dive on CEW Pulse Graphs” ~ Presenter at Axon Accelerate Conference, June
2018

Updated December 2, 2020 Page 5
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 28 of 39 Pageid#: 284

* “Drop ‘em, Soak ‘em, How We Test Our CEWs” ~ Presenter at Axon Accelerate
Conference, June 2018

* “Understanding Your CEW Data” ~ Co-Presenter at Axon Accelerate Conference, June
2018

¢ “Testifying on Video Admission” - Co-presenter at the Axon Certification Conference,
June 2018

* Electrical Weapon Charge Delivery with Arcing - Presenter of Poster Presentation at
IEEE EMBC 2018, Honolulu HI, July 2018

* “Testifying on CEW Logs & Video” ~ Co-presenter at TASER Master Instructor School,
Mesa AZ, November 2019

MEMBERSHIPS

® Member, Institute of Electrical & lectronic Engineers (2EEE)

PUBLICATIONS

¢ Electrical Weapon Charge Delivery with Arcing - 2018 - Chiles, Nerheim, Brave,
Panescue, Kroll - IEEE EMBC 2018
TASER CEW Wire Analysis - 2019 - Chiles, BD - Researchgate 2019
Conducted Electrical Weapon Controlled-Charge Delivery — [In Press] 2020 - Chiles,
B., Nerheim, M., Brave, M., Panescu, D., Kroll, M.W. - Conf Proc IEEE Eng Med Biol Soc,
vol. 42, pp. thd, and Conf: Of Canadian Medical and Biological Engineering Society,
August 2020.

EXPERT TESTIMONY

Refugio Nieto and Elvira Nieto v, City and County of San Francisco, United States District Court for the Northern
District of California, Civil Action No. C14-03923-NC

¢ Deposition on September 28, 2015 in Phoenix, AZ

® Trial Testimony on March 7, 2016 in San Francisco, CA

Commonwealth of. Pennsylvania v. Lisa Joellen Mearlde, Dauphin County Court of Common Pleas, Criminal
Docket CP-22-CR-0002379-2015
* Trial Testimony on November 3, 2015 in Harrisburg, PA

Catrice Pierre, et al v. Lee Hardy, et al, US. District Court, Eastern District of Louisiana, Civil Action No. 12-
1891
* Deposition via telephone on December 21, 2015 from Scottsdale, AZ, both parties counsel in Metairie,
LA
* Trial Testimony on September 13, 2016 in New Orleans, LA.

International Brotherhood of Police Officers, Local 537 ~ Jonathan Adams v, City of Pueblo, CO., Arbitration
Tribunals of the American Arbitration Association, Case No, 01-15-0005-0399
@ Arbitration Testimony on March 23, 2016 in Pueblo, CO

The State of North Carolina y, Bryon Vassey., State of North Carolina, County of Brunswick, In the General Court
of Justice, Superior Court Division, Case No. 14-CRS-000247

Updated December 2, 2020 Page 6
id#: 285
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 29 of 39 Pageid#

* Trial Testimony on April 28, 2016 in Bolivia, NC

The State of California v. Ignacio Canela, Superior Court of Calffornia, County of San Diego, Central Division,
Case No. SCD251838
© Trial Testimony on May 23, 2016 in San Diego, CA

Robert Jackson ili v County of San Bernardino, et al, United States District Court, Central District of California,
Case No. EDCV 13-01650 JGB (DTB)
* Deposition via telephone on May 25, 2016 in Scottsdale AZ, both parties counsel in Woodland Hills, CA
© Trial Testimony on July 14, 2016 in Riverside, CA

The Commonwealth of Virginia v. Stephen Rankin, Portsmouth Circuit Court, Case No. 15-1399
° Trial Testimony on July 29, 2016 in Portsmouth, VA

The State of South Carolina v. Michael Slager., Charleston County Judicial Center, Case No, 09C-0303420
¢ Trial Testimony on November 7, 2016 in Charleston, SC

The State of Georgia vs. Marcus Eberhart and Howard Weems, Fulton County Superior Court, Crimirial Division,
Case Nao. 155Ci136846,
© Trial Testimony on December 9, 2016 in Atlanta, GA

Travis Hermiz vs. City of Royal Oak Police Chief, Budzynowski, Wern, et ai, United States District Court, Eastern
District of Michigan, Southern Division, Case No. 16-11214
* Trial Testimony on September 26, 2017 in Detroit, MI

Shainie Lindsey, et al. vs. City of Pasadena, et al, United States District Court, Central District of California, Case
No. 16-CV-8602-SJO(RAOx)
* Deposition Testimony via telephone on November 29 & 30, 2017 in Scottsdale, AZ

Allan F. White, et al, vs, Bradley County, et al, United States District Court, Eastern District of Tennessee, Case

No. 1:16-CV-322
e Deposition Testimony via telephone on December 5, 2017 in Scottsdale, AZ

April Damiani, vs. Michael Allen, et al, United States District Court, Southern District of Indiana, New Albany
Division, Case No, 4:16-cv-53-RLY-TAB
* Deposition Testimony via telephone on February 5, 2018 in Scottsdale, AZ

Hererra vs. The State of Arizona, et al, United States District Court, District of Arizona, Case No. CV14-2278
* Trial Testimony on September 18, 2018 in Tucson, AZ

Kitchen vs. Tegtmeier, et al, United States District Court, Northern District of Mlinois, Eastern Division, Case No,

1:15-cv-06781
* Trial Testimony on October 17, 2018 in Chicago, 1

inquest in the Death of Josh Pitt, Inthe Bedfordshire & Luton Coroner's Service, Luton, United Kingdom
© Inquest Expert Testimony on January 10, 2019 in Luton, England, UK

Aguilar -y- LAPD, United States District Court, Central District of California, Case No. 2:17-cy-04382
* Trial Testimony on May 1, 2019 in Los Angeles, CA

Grand Jury Investigation, Circuit Court of the Second Judicial Circuit in and for Frankdin County Florida, Case
No. 2019-002726

Updated December 2, 2020 Page 7
as

® Grand Jury Testimony on July 11, 2019 in Apalachicola, FL

Commonwealth of VA -y- Douglas Johnson, Circuit Court of the State of Virginia, in the Circuit Court of the
Twentieth judicial Circuit, Case No, CRO0032244
* Trial Testimony on August 22, 2019 in Leesburg, VA

The State of Florida -y- Nikolas Cruz, Circuit Court of the 17" Judicial Circuit, in and for Broward County,
Florida, Case No. 18014129CF10A
* Deposition Testimony on October 4, 2019 in Scottsdale, AZ (via Zoom video stream/telephone)

Rakeyia Scott -v- The City of Charlotte, in the General Court of Justice, State of N orth Carolina, County of
Mecklenburg, Superior Court Division, Case No. 18-cvs-16700
® Deposition Testimony on November 8, 2019 in Scottsdale, AZ

The State of Okdahoma -v- Byron James Shepard, In the District Court of the Twenty-Third Judicial District of
the State of Oklahoma Sitting in and for Pottawatomie County, Case No, CF-2017-176
¢ Trial Testimony on November 21, 2019 in Shawnee, OK

Frazier -v- Erik Miller, Montana Third Judicial District Court, Powell County, Case No. DV-17-97
* Trial Testimony on December 5, 2019 in Deer Lodge, MT

Sneed -y- Michael, et al, In the Circult Court of Jackson County, State of Missouri, Case No, 1816-CV-25106
* Deposition Testimony on January 15, 2020 in Phoenix, AZ

April Damiani, vs. Michael Allen, et al, United States District Court, Southern District of Indiana, New Albany
Division, Case No. 4:16-cv-53-RLY-TAB
* Trial Testimony on January 24, 2020 in Evansville, IN

Whobrey -y- City of Danville, United States District Court, Central District of Illinois, Urbana Division, Case No,
19-cy-2074
* Deposition Testimony on May 5, 2020 in Scottsdale, AZ (via online video stream)

Henderson -v- City of Torrance, United States District Court, Central District of California, Case No, 2:18-cy-
03918-MWF-Ex
* Deposition Testimony on June 8, 2020 in Fountain Hills, AZ {via online video stream)

Grand jury Hearing, Circutt Court of the Second Judicial Circuit in and for Leon County Florida, Case No 2020-

00043446,
® Grand Jury Testimony on September 3, 2020 in Tallahassee, FL (via video stream from Scottsdale AZ)

Grand Jury Hearing, Office of the District Attorney, Westchester County, NY, Case No HB20-074,
* Grand Jury Testimony on October 28, 2020 in Westchester, NY (via video stream from Scottsdale AZ)

Adkins -y- Roberts, United States District Court, Northern District of Florida, Panama City Division, Case No.

5:18-cv-271-MCR/MIF.
* Deposition Testimony on December 1, 2020 in Tallahassee, FL {via video stream from Scottsdale AZ)

Updated December 2, 2020 Page 8
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 31 of 39 Pageid#: 287

TASER X26P CREW Log 201 SPS-26 0009
ar. Pape ! of 3
b eVIpENe? Cages DEVICES REPORTS ADMIN KELP sete
7 ee patou oor

ALL EVIDENCE
AY EVIDENCE SHARED EVIDENCE EVIDENCE MAP IMPORT EviDENc,
E ‘CITIZEN EVIDENCE

TASER X26P CEW Log 2018-05-26 00.7

 

 

 

FLAG
° ; REASSIGN ae AUDIT TRAIL 7 DELETE
1 Events Durption Tx 04 Jen 208 O70mtD -ioy
1 Events Duration 3ts 04 Jan 2010070823 -05.00
1Events Duyation ss Ap 193 Cas7 pine
t8vents Duration S25 BAe 20% cflene-pina
FEvents Duration 35a 25 Moy 2078 Tz03 -2eop
1 Events Ouration 408 2 hey 2088 Dinas ono
1 Events Duration 3a 26 Hay S01B OOD ~0400 |

 

«Prey 12 38

EXHIBIT

i 2

 

MANAGE EVIDENCE Access
& INSIDE MY ADENeY Noneasiiad 3
OVTSIDE MY ACENCY Norm adeg >

https://danvi idence. i i i ,
villepd.evidence Convaxan/evidence?evidence id-ma07b8aGeSa4aA3c!964395e543,. 719/014 ¥0005
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 32 of 39 Pageid#: 288

TASER
*26P CEW Log 2018-05-26 0009 oy Page 2 of 3

METADATA

Assigned To: & Amos, Sacob pn268}

facorded On: May 26, 2018 12:08 AM -os-n9 ‘|

Uploaded Gn: May 25, 20078 12:09 AM -ca00

 

Uploaded By: & Moss, Erica (Pps2)

Geletion Nov 2, 2098 thos aH -os00

File Slax: 56 KB

sOURCE

Suriah XISOOSRSK
Mode TASER x26p

CASES é
ito aesoclated cares
CATEGORIES é

ASB
CATEGORY

TAGE

 

 

No tage have been aukded yet

 

 

DESCRIPTION ™ mm

Noceecription has been added yet

NOTES

No notes have been posted yet

nibs: danvillepd evidence. com/axon/evidencefevidence, ida TbReSeSatah3ci96439Se543,, THOR” 006
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 33 of 39 Pageid#: 289

TASER X26P CEW Log 201 BPX 26 0009
ae Page 3 of 3

FOS? NOTE }

Eviienee.com 2018.6.0 D
£2018.6.0-release 2018-06-15782) = 50.0 / INTERNEYEXPLORER / 11 2018 Axon prise, Rights Reserved.
Privacy Potley Licerme Agraemant ee maa

 

 

 

 

 

https: //danviil i i i
*Pe-evidence.com/axon/evidenceevidence id-a07b8a9eSe4a43<1964395eSes. mins” 007
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 34 of 39 Pageid#: 290

ny

 

 

 

 

 

 

 

 

 

 

 

 

 

Pepe ok th EE LR
“Ta AV ee SSI
fas f 7 KO N
TASER information
= Heyort Conerated try
Devt DANVILLE POLICEDEPT, Nene Haley, Dennis
= = a 70000
Timergna Eoctom Sanvard Tins (UTS
ae Genersied On 28 May 2018 ter10:19
Hoaith
Device (X26P)
=
Bee toga Ti a Evia ‘Duration Top Rerabi
{ _j 25 May 2010702005 Anned — eo o—
2 25 May ote 2303.08 } Tager 5 = , =
3 26 May 2016 23-2349 Cale a5 :
4 25 Nay 2016 232345 BPPM Brondcast -
6 20 May 2018 00:10:24 uee = “* Uaixoun
6 28 Mey 2018 00-10-66
Tie Syne sane

 

 

 

 

 

 

City0032
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 35 of 39 Pageid#: 291

 

Pulse Log Graph

OT ee: hem, epee de

Carisfdge 1

© Ate & Son ° Cham

 

red: “Ke ——
Dota Time: 26 iday 2018 22:03:08

 

 

4060 Pimento aay ;
j i . : ; : mJ
i 3060 I . to erie ie Wr eteenees- 1a ack sees 5 " . .
roa! aah ag RA BoE arth ersesyrteeenes aasenas oe a cop le ane aa’ z .
iii Cs SoCo Sve Reerrt tr arene ae

a s * :
2000 . ¥ ;
. we 8o embed eee
we eiea ane enaaee *
. ‘= ne turee _ . e
. Tree es eee ay an Fane de
; » + 100
‘ Ps
7 ’ * Fi . r
, 3
£

a
*

* fs
1

Shengs fmlerocoulombe]

B 0004 dat fl G i ;
5 2 2 iw iso whee ewiraer VE we Levu as pestyyeaasas an
ad

 

 

 

 

 

 

i
City1773

 
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 36 of 39 Pageid#: 292

 

 

ots i la or

a? PP vey

 

 

 

 

 

ope ” bist ssbb ae i Ld = a = i —

 

Bie | SN aren

Scpebr t a 1
- NN ie, ae al

 

 

EXHIBIT
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 37 of 39 Pageid#: 293

 

Lik iw

;

 

 

 

 

 

 

 

 
Case 4:20-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 38 of 39 Pageid#: 294

 

 

Pulse Log Graph
Cartridge 4 Pe Tine: 23 Dec 2025 12:31:31
4000 » A 4 Stim * Charee

 

   

  

Capacitor Voltage [volte]
3

 

‘Charge Imicrocoulombs]

 

 

 

 

EXHIBIT
Q-cv-00029-MFU-RSB Document 66-3 Filed 05/18/21 Page 39 of 39 Pageid#: 295

D
is

Se.

2 X83087

J
|

AS

we
e
mY

‘Le 3
em

¥
-
i

2YOY-
AKON

1

 
